DETAILED ACTION
Summary
	This is a non-final Office action for the amendments filed 04 June 2020 for the application filed 06 September 2019. Claims 2-14 are pending:
Claim 1 has been canceled; and
new Claims 2-14 have been added.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Applicant’s claim for the benefit of a prior-filed application (DIV of 13/909,003 filed 03 June 2013, which is a CON of 12/863,195 filed 16 July 2010, which is a 371 of PCT/SE200900012 filed 15 January 2009) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Acknowledgment is made of applicant’s claim for foreign priority (SE0800160-4 filed 23 January 2008) under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 12/863,195, filed on 16 July 2010.

Claims Interpretation
	Various terms are cited in the claims that are defined in the Specification; these include:
“consolidated bed height” refers to the height of a bed of media particles that is obtained when a bed is formed in a column while the media particles in a slurry are forced to sediment when a flow of fluid is applied through the column in the longitudinal direction of flow either by 1) pumping liquid into the column, 2) by pumping liquid out of the column, or 3) by the movement (for example, the descent) of a movable adapter, which forces liquid out of the column (pg. 6, lines 9-14);
“compression factor” is defined as (the sedimented bed height) / (the compressed bed height) and the term “packing factor” is defined as (the consolidated bed height) / (the compressed bed height). Hereafter, when packing factor is used it should be understood that the compression factor could be used instead (pg. 6, lines 20-23).

Claim Objections
Claims 3-7 are objected to because of the following informalities:
Claims 3-7 reference Claim 1; Claim 1 has been canceled. Please amend to “The software of claim 2 [[1]], …”.
Claims 6 and 12 are objected to because of the following informalities:
“information about media type from the user and then…”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-14 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice or use the invention without defining what is considered “acceptable”, which is/are critical or essential to the practice or use of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).
Regarding Claims 2 and 8, the term “acceptable” is used multiple times, e.g., “acceptable bed height values”, “acceptable packing or compression factors”. No clear or particular definition is disclosed by Applicant that would define the metes and bounds as to what is considered “acceptable” to one of ordinary skill in the art.
Due to the wide varieties of columns and their uses and the number of optimizable parameters, the uses of the term “acceptable” render the claimed invention overly broad and poorly defined and would further require undue experimentation by one of ordinary skill in the art to determine when a column packing has reached “acceptable” states. As disclosed by the Applicant, the optimum degree of compression required for a column is dependent on a number of parameters, including 
No particular or specific examples for the practice or use of the claimed invention are disclosed by the Applicant. No formulas or specific descriptions are disclosed by the Applicant that would enable one of ordinary skill in the art to determine “acceptable bed height values” or “acceptable packing or compression factors”. The claims and the disclosed invention merely provide broad and generalized descriptions of how a software is implemented and do not provide specific guidance that one of ordinary skill in the art can use without undue experimentation. Claims 3-7 and 9-14 are also rejected due to their dependence on Claims 2 and 8, respectively.
Claims 2-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 2-5 and 7-13, the term "acceptable" in Claims 2-5 and 7-13 is a relative term which renders the claim indefinite.  The term "acceptable" is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claims 3-7 and 9-14 are also rejected due to their dependence on Claims 2 and 8, respectively.
Regarding Claim 2, there is insufficient antecedent basis for “the concentration of a slurry”.
Regarding Claim 2, it is unclear whether Applicant is intending to make a distinction between “bed height values” and “bed heights”. This renders the claim indefinite for failing to particularly point out or distinctly claim the subject matter. The Examiner will assume Applicant is intended to reference the same limitation; please correct accordingly in this claim and in all dependent claims. Claims 3-7 are also rejected due to their dependence on Claim 2.
Similarly, regarding Claim 2, it is unclear whether Applicant is intending to make a distinction between “packing or compression factor(s)” and “packing or compression factor values”.
Similarly, regarding Claim 8, it is unclear whether Applicant is intending to make a distinction between “bed height values” and “bed heights”. Claims 9-14 are also rejected due to their dependence on Claim 8.
Similarly, regarding Claim 8, it is unclear whether Applicant is intending to make a distinction between “packing or compression factor(s)” and “packing or compression factor values”.
Regarding Claim 3, there is insufficient antecedent basis for “given acceptable ranges”.
Regarding Claim 6, the limitation “media type” is introduced but is not connected with the claimed “slurry from which the media bed is packed”. As such, Claim 6 is indefinite for omitting essential cooperative relationships of elements, such omission amounting to a gap between the necessary connections.  See MPEP § 2172.01.
Regarding Claim 7, it is unclear whether “a range of acceptable bed heights and time” and “the acceptable range of bed heights” are referencing the same limitation. Please use consistent terminology and phrasing for specific limitations.
Similarly, regarding Claim 13, it is unclear whether “a range of acceptable bed heights and time” and “the acceptable range of bed heights” are referencing the same limitation.
Similarly, regarding Claim 12, the limitation “a media type” is introduced but is not connected with the claimed “slurry from which the media bed is packed”. As such, Claim 12 is indefinite for omitting essential cooperative relationships of elements, such omission amounting to a gap between the necessary connections.  See MPEP § 2172.01.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 2-14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over HOFMANN (US PGPub 2003/0089662 A1).
Regarding Claims 2 and 8, HOFMANN discloses an apparatus for packing chromatography columns comprising a chromatography column adapted with control circuitry operatively connected to a packing pump to carry out a packing procedure; said apparatus includes electronic processing means programmed to determine optimum packing factors (i.e., minimum and maximum acceptable bed height values and packing or compression factor values; a processing unit; p0073). This packing procedure involves pumping a slurry of particles into the column, monitoring the height of the slurry within the column, and stopping the pumping when the desired height of the slurry within the column is reached (i.e., controlling the column packing system to fill the column with the slurry; a control unit; p0035). 
HOFMANN discloses that packing parameters are adjusted by feedback means to the apparatus and are controlled by a computer and appropriate electronic circuits (p0040-0041). The apparatus continuously monitors packing parameters during the packing process and compares the state of packing monitored with the desired state of packing (i.e., packing the column by compressing the slurry; p0042-0043); the continuous monitoring allows for the apparatus to automatically shut down the packing pump (p0076). The desired height or the desired state of packing is provided in the form of a predetermined packing profile (p0045; p0010); this profile gives a range of acceptable values for a property of the packing process (p0048), including a packing height and a compression density/degree (i.e., processing the retrieved data and the packed consolidated bed height to determine acceptable bed height values and packing or compression factors; p0013-0015). This profile is provided from packing profile data that contains data related to the type of slurry used, the column to be packed, and desired output from the packing process (p0053; p0056) and is stored on, e.g., a portable data device (i.e., retrieving data from the user and/or from a database, said data comprising the concentration of a slurry from which the media bed is packed, target bed height and target packing or compression factor; a data retrieving unit; p0060). The apparatus further includes a programmed control unit/processor 4 that is programmed with desired target data and an external display 3 (e.g., FIGs. 13, 20; i.e., presenting to the user acceptable bed heights; a display unit).

    PNG
    media_image1.png
    198
    396
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    200
    396
    media_image2.png
    Greyscale

The limitations “said data comprising the concentration of a slurry from which the media bed is packed, target bed height… and target packing or compression factor…” are directed toward materials or articles worked upon, i.e., the retrieved data from the user and/or database. The inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims (In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935); MPEP §2115). The manner or method in which an apparatus is to be utilized is not subject to the issue of patentability of the apparatus itself (In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); MPEP §2115). The claimed invention requires that the software is capable of performing a data retrieval step; HOFMANN similarly discloses that the taught packing apparatus is capable of “retrieving data from the user and/or from a database”. Whether the claimed “data” contains specific information or values does not further limit the patentability of the claimed invention.
The limitation “to form a packed consolidated bed having a packed consolidated bed height” is directed toward an intended result due to the use of the claimed software in a control unit and does not further limit the claim. Claim scope is not limited by claim language that suggests or makes optional but does not limit a claim to a particular structure. Because the prior art, singly or in combination, teaches all claimed structural language, the “adapted to” or 
Furthermore, the limitations “retrieving data…”, “controlling the column packing system...”, “packing the column…”, “processing the retrieved data…”, and “presenting to the user…” are directed toward intended uses of the claimed software. If a prior art structure is capable of performing the intended use as recited, then it meets the limitations of the claim (In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997); MPEP §2111.02 II).
Finally, the claim is directed toward “a software” that is capable of performing certain steps. HOFMANN discloses a packing apparatus that uses a programmed controller capable of packing a column under optimized, user-selectable conditions. The taught apparatus includes the pumping of slurry (controlled by the controller), a control unit/processor for monitoring and comparing packing with optimum conditions, and an input/output display unit for communicating with a user. Thus, HOFMANN discloses all claimed structural limitations of the claimed software and column packing system.
Regarding Claims 3, 4, 7 and 9, 10, 13, as applied to the rejections of Claims 2 and 8, respectively, HOFMANN further discloses the apparatus includes an external display 3 and can issue warnings to users (p0114).
The limitations “presenting/present to the user windows in time or distance as to when to stop the packing such that both bed height and packing or compression factor are within given acceptable ranges”, “presenting/present a warning to the user if no acceptable bed height values can be achieved or if the user has not stopped the packing after the minimum acceptable bed height has passed”, and “presenting/present time information to the user together with the acceptable bed heights, said time information being a time an acceptable bed height will be reached and a range of acceptable bed heights and time the acceptable range of bed heights will last during packing” are directed toward intended uses of the claimed software. If a prior art structure is capable of performing the intended use as recited, then it meets the limitations of the claim (In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997); MPEP §2111.02 II).
Regarding Claims 5 and 11, as applied to the rejections of Claims 2 and 8, respectively, HOFMANN further discloses the packing apparatus can have automatic or operator-controlled feedback (p0010) and even further, that the stopping of the packing pump is preferably automated (p0036).
In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997); MPEP §2111.02 II).
Regarding Claims 6 and 12, as applied to the rejections of Claims 2 and 8, respectively, HOFMANN further discloses that different packing profiles are provided for different combinations of chromatography column type and slurry type (p0049). The taught packing apparatus further includes data means for storing or for reading packing profile data (p0053; p0056). While HOFMANN does not explicitly disclose that a user picks and selects a specific slurry or media type that is pumped to a column to be packed, one of ordinary skill in the art would find such a step to be inherent in the HOFMANN taught apparatus and process.
Furthermore, the limitation “retrieving/retrieve information about a media type from user and then retrieving/retrieve preset values related to this specific media type from a database for target packing or compression factor, maximum and minimum packing, compression factors, and optimal speed of adapter movement during packing and optimal speed for filling the column with slurry” is directed toward an intended use of the claimed software. If a prior art structure is capable of performing the intended use as recited, then it meets the limitations of the claim (In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997); MPEP §2111.02 II).
Regarding Claim 14, as applied to the rejection of Claim 8, HOFMANN further discloses a column packing system (p0001).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327.  The examiner can normally be reached on 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ryan B Huang/Primary Examiner, Art Unit 1777